660 S.E.2d 533 (2008)
In the Matter of Timothy Grant MADISON.
No. S08Y1003.
Supreme Court of Georgia.
April 21, 2008.
Jenny K. Mittelman, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Edward Donald Tolley, Cook Noell Tolley Bates & Michael, LLP, for appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, other party representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Timothy Grant Madison's petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227(b). Madison's amended petition reflects that he pled guilty on March 4, 2008, in the Superior Court of Banks County to the following felonies: theft by taking item with a value greater than $500, theft by receiving stolen property with a value greater than $500, violation of oath by public officer, four counts of using false statements and writings, and conspiracy to defraud a political subdivision.
*534 Madison acknowledges that the entry of judgment on his pleas of guilty to the above-listed felonies constitutes a violation of Rule 8.4(a)(2) of Bar Rule 4-102(d), which makes it a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony. The maximum penalty for violation of Rule 8.4(a)(2) is disbarment, and Madison acknowledges that a voluntary surrender of his license to practice law is tantamount to disbarment. In its response to Madison's petition, the State Bar urges that the petition be accepted because the voluntary surrender of Madison's license to practice law in Georgia is in the best interest of the Bar and the public.
We have reviewed the record and agree to accept Madison's petition for the voluntary surrender of his license to practice law. Accordingly, the name of Timothy Grant Madison is hereby removed from the rolls of the persons entitled to practice law in the State of Georgia. Madison is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.